Title: Memorandum to Thomas Jefferson by Martin Dawson and Deponents in Jefferson v. Rivanna Company, 1 June 1819
From: Dawson, Martin
To: Jefferson, Thomas


          
            
              
                Thomas Jefferson         
                Pltf
              
              
                   vs
                
              
              
                Rivanna Company
                Defts
              
            
            
              
                ✓
                Daniel Colclasher
                One days attendance
                 5525 
                
              
              
                ✓
                Ambrose Flannagan
                one days attendance and travelling 10 miles
                85
                
              
              
                
                William Bacon
                one days attendance
                25
                
              
              
                ✓
                Thomas D Boyd
                one days attendance
                25
                
              
              
                ✓
                Joseph Gilmore
                twoOne days attendance
                25
                
              
              
                ✓
                William D Fitch
                one days attendance
                25
                
              
              
                ✓
                William Carden
                one days attendance
                25
                
              
              
                ✓
                Thomas E Randolph
                two days attendance
                50
                
              
              
                ✓
                William Johnson
                one days attendance
                25
                
              
              
                ✓
                Edmund Bacon
                one days attendance
                25
                
              
              
                
                
                
                3.35
                
              
              
                
                We Charge Nothing for our Attendance in above Suit 
              
              
                
                Given Under our hands 1st June 1819—
              
            
            
              Dnt  Thos D Boyd E BaconJ Gilmore W. F Carden W D FitchW..am JohnsonThos Eston RandolphDnl Colclaser
            
          
          
            June 1st 1819
             Reced of Martin Dawson eighty five cents in full my attendance Suit Thomas Jefferson vs The Rivanna Company
            
              James M, Boyd
              Ambrose Flanagan
            
          
          
          
            Mr William Bacon will receive nothing for his attendance, neither will the Other Witnesses as you will see above, except Mr Flanagan
            
              Yo. Ob. Hu. Serv
               Martin Dawson
            
          
        